DETAILED ACTION
Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US 2005/0090553), in view of the Scientific Committee on Consumer Products (https://ec.europa.eu/health/ph_risk/committees/04_sccp/docs/sccp_o_058.pdf;6/20/06).
Shapiro disclosed compositions comprising p-aminobenzoic acid, including p-aminomethyl isomers (e.g., p-aminomethyl benzoic acid, also known as 4-aminomethyl benzoic acid), as an orally consumed therapeutic agent (abstract, and at [0093 and 0248]). At [245], the therapeutic agent was disclosed at 11 weight percent of the composition (e.g., 5 gm p-aminomethylbenzoic acid ÷ 44.96 gm composition (including 
The compositions were formulated as toothpastes, at [0242].
Shapiro was not silent the amount of the active ingredient. For example, Shapiro disclosed 11 % of the active, as discussed above. However, Shapiro was not as specific the amount of the active as recited in claim 1 (e.g., 0.2-0.4 %).
The Scientific Committee on Consumer Products (SCCP) teaches that 4-aminobenzoic acid is safe for the consumer in a concentration of up to 5 % (page 3, number 2.2). Oral administrations were taught at pages 13 and 24.
Shapiro was not silent as the amount of the p-aminomethyl benzoic acid, as discussed above, though not as specific as the amount instantly recited. However, the Scientific Committee on Consumer Products advises that this ingredient is safe for consumers in amounts of up to 5 %, an amount that overlaps that which is instantly recited. 
This ingredient, and its amount, is recognized to have different effects (greater or less consumer safety, as advised by the SCCP) with changing amounts used. Thus, the general condition (the concentration) is known, and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the p-aminomethyl benzoic acid present in the composition taught by Shapiro, as advised by the SCCP.
The instant claim 1 recites the active agent at 0.2-0.4 weight %.
Claim 4 recites the agent at about 0.3 %. 

The instant claim 1 recites that the composition reduces or inhibits gum bleeding. The instant specification, at [0012], states that 4-(aminomethyl) benzoic acid reduces or inhibits gum bleeding.
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce or inhibit gum bleeding). This is because Shapiro disclosed p-aminomethyl benzoic acid, and the specification stated that 4-(aminomethyl) benzoic acid reduced or inhibited gum bleeding.
Claim 6 is rendered prima facie obvious because the compositions contained triclosan (e.g., an antibacterial agent), at [0242].
Claim 7 is rendered prima facie obvious because the compositions contained gums (e.g., guar gum, xanthan gum) (e.g., thickening agents), at [0205].

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 

Applicant argued that the Examiner’s result effective variable analysis fails to consider that the effect of the claimed composition is different in kind, and not merely in 
The Examiner disagrees that the combination of the SCCP with Shapiro would not lead an ordinarily skilled artisan to a reasonable expectation of successful results. This is because Shapiro generally taught aminobenzoic acid and aminomethylbenzoic acid, which are isomers. The SCCP provided guidance (e.g., predictable results) as to amounts of aminobenzoic acid that is safe for consumption. Since both Shapiro and the SCCP disclosed oral administration of an active and its isomers, and the SCCP disclosed amounts of the active that are safe for consumption, the Examiner disagrees that an ordinarily skilled artisan would not have a reasonable expectation of success, when modifying Shapiro with the teachings of the SCCP.
Regarding the result-effective variable analysis, Shapiro disclosed the use of p-aminomethylbenzoic acid in a composition used to treat chronic gingivitis and/or chronic periodontitis [0226, 0248]. Shapiro also disclosed the use of p-aminobenzoic acid in these compositions. Id. SCCP, similarly, disclosed the use of p-aminobenzoic acid, including in oral formulations (see, e.g., SSCP 13-14, 17-18, 24-25), and stated that “the maximum authori[z]ed concentration in finished cosmetic products is 5 %.” SCCP 3. Therefore, it would have been obvious to one of skill in the art to look to the teachings of SCCP in 
Even assuming arguendo that one of skill in the art would not look to SCCP to determine the appropriate weight %, Shapiro discloses compositions for treating chronic gingivitis and/or chronic periodontitis with 11% p-aminomethylbenzoic acid, and it would have been obvious to one skilled in the art to optimize the weight % of the p-aminomethylbenzoic acid in these compositions. 
Shapiro indicates that such optimization is routine, in stating that “the optimum dosage must be determined on an individualized basis, and may be below or above the dosage range generally recognized for public use.” Schapiro ¶ 225. See In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). Furthermore, “a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). 
While the amount of p-aminomethylbenzoic acid in Shapiro does not fall within the claimed range of claim 1, the 0-5 % 4-aminobenzoic acid of SCPP overlaps the claimed 0.2-0.4 %, such that the combined composition of Shapiro and SCCP would, absent evidence to the contrary, be expected to have the same properties regarding reducing gum bleeding. As discussed below, the Applicants have not presented any such evidence.


The Examiner disagrees. The compositions disclosed in Shapiro were formulated as toothpastes [0242]. The SCCP was not relied upon to teach a toothpaste, as Shapiro taught the said formulation. Nevertheless, the SCCP taught oral administration at pages 13 and 24.

Applicant argued that Shapiro [0002] taught formulations for systemic use.
The Examiner disagrees that Shapiro is limited to systemic use. At the paragraph cited by the Applicant [0002], Shapiro also taught formulations for topical use. Furthermore, Shapiro taught compositions formulated as toothpastes or mouthwashes [0242], as previously discussed.

Applicant argued that the object of Shapiro is treatment of chronic inflammatory disease.
The Examiner responds that the claims do not exclude the teachings of Shapiro. The claims are drawn to toothpastes, comprising 4-(aminomethyl)benzoic acid, administered to reduce or inhibit gum bleeding. Shapiro, which reads on the claims, disclosed the use of p-aminomethylbenzoic acid in a composition used to treat chronic gingivitis and/or chronic periodontitis [0226, 0248]. 

Applicant argued that Shapiro’s teachings at ¶0242 that triclosan has been used in toothpaste does not suggest that p-aminomethyl benzoic acid could or should be 
The Examiner disagrees that Shapiro is limited to systemic administration. The Examiner disagrees that Shapiro did not suggest oral care products. As previously discussed, Shapiro taught topical application, as well as compositions formulated as a toothpaste or as a mouthwash. Furthermore, Shapiro, at the abstract, taught p-aminobenzoic acid, and its derivatives, as orally or topically administered, via the oral route.

Applicant argued that, as with Shapiro, the SCCP is not directed to providing an oral care composition that effectively abates gum bleeding.
The Examiner responds that the instant claim 1 recites that the composition reduces or inhibits gum bleeding. The instant specification, at [0012], states that 4-(aminomethyl) benzoic acid reduces or inhibits gum bleeding.
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce or inhibit gum bleeding). This is because Shapiro disclosed p-aminomethyl benzoic acid, and the specification stated that 4-(aminomethyl) benzoic acid reduced or inhibited gum bleeding.

Applicant argued that 4-(aminomethyl) benzoic acid and 4-aminobenzoic acid are different compounds. Applicant argued that the SCCP does not reach or suggest anything 
The Examiner responds that the instant invention is directed to a composition, and not to a method of reducing or inhibiting gum bleeding. As the claims are directed to oral compositions containing 4-(aminomethyl)benzoic acid, as taught by Shapiro, and as the SCCP teaches amounts of said compound that are safe for consumer use, it is disagreed that the art is non-analogous to each other, or to the claimed invention. 
Additionally, the Examiner does not argue that 4-aminomethylbenzoic acid and 4-aminobenzoic acid are different compounds. Shapiro generally discloses p-aminobenzoic acid and its isomers, including p-aminomethyl isomers (e.g., p-aminomethyl benzoic acid, also known as 4-aminomethyl benzoic acid). It is reasonable to assume that the SCCPs disclosure of a safe amount of 4-aminobenzoic acid could be included within Shapiro’s disclosure of compositions containing 4-(aminomethyl) benzoic acid (see the March 8, 2018 Advisory action). Furthermore, the Applicant has not pointed to any meaningful differences in the compounds that would have led one of skill in the art to discredit the teachings of the SCCP.
Regarding the problem addressed by the Applicant (gum bleeding), versus the relevance of the cited art, the Examiner responds that the reason or motivation to modify the prior art may often suggest what the Inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination 

Applicants argue that the 11% p-aminomethylbenzoic acid composition of Shapiro does not fall within the claimed 0.2-0.4 % range, and that SCCP’s teachings do not obviate the deficiencies of Shapiro.
The Examiner responds the Applicants have not submitted evidence establishing criticality of the claimed range, or comparing representative samples of the claimed compositions with representative samples of the compositions disclosed in the prior art, in order to establish unexpected results. Nor, is there such exemplification in the Applicant’s Specification. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
Although the Applicants point to data from their Specification as evidence of unexpected results, none of this data compares compositions having 0.2-0.4 % p-aminomethylbenzoic acid as claimed, with compositions having 11% p-aminomethylbenzoic acid as taught by Shapiro, or with compositions having up to 5 % of 4-aminobenzoic acid, as taught by SCCP. Therefore, the Applicants do not provide comparative evidence of unexpected results relative to the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results 

In response to argument that the Applicant did not establish criticality of the claimed range, the Applicant argued that showing that a range is critical is just one way to rebut a prima facie case of obviousness, where rebuttal may also be shown through a teaching away of the prior art, showing that the claimed parameter was not recognized as result-effective, and/or showing that a claimed parameter is disclosed in a very broad range in the prior art.
The Examiner disagrees that the Applicant has successfully shown the criticality of the claimed range, a teaching away by the prior art, that the claimed range is not recognized as result-effective, or that the claimed range is disclosed broadly by the prior art.

2. Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN104490675 A), in view of Wulf et al (WO 00/37071 A1).
Zhang taught toothpastes for preventing and treating gingival bleeding. Said pastes included an abrasive agent, a foaming agent, a sweetener and active agents with therapeutic effects against gingival bleeding [abstract]. Tranexamic acid was not taught.
Although Zhang taught active agents therapeutically effective against bleeding, Zhang did not teach 4-(aminomethyl)benzoic acid, nor amounts thereof, as recited in claim 1.

Since Zhang taught active agents therapeutically effective against bleeding, it would have been prima facie obvious to one of ordinary skill in the art to include, within Zhang, PAMBA, as taught by Wulf. An ordinarily skilled artisan would have been motivated to eliminate or reduce bleeding, as taught by Wulf [Wulf; page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph; page 8, lines 5 and 28].
An ordinarily skilled artisan would have been motivated to include Wulf’s PAMBA within Zhang at 0.01 to 100 %, because at the said amounts, the ingredient was therapeutically effective against mucosal bleeding, as taught by Wulf.
Generally, it is prima facie obvious to combine the active ingredients of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition containing active ingredients to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the actives of Zhang and Wulf, in order to form a composition containing active ingredients against mucosal bleeding. 
The instant claim 1 recites 4-(aminomethyl)benzoic acid in an amount from 0.2 to 0.4 %. 

Wulf taught p-aminomethylbenzoic acid at 0.01 to 100 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Zhang and Wulf read on claim 1, 4 and 6-7.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argued that the ranges disclosed in Wulf (0.01-100 %) are very broad, as compared to the claimed range (0.2-0.4 %). 
The Examiner responds that Wulf’s ranges overlap the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. Furthermore, the Applicants have not submitted evidence establishing criticality of the claimed range, or comparing representative samples of the claimed compositions with representative samples of the compositions disclosed in the prior art, to establish unexpected results.
Nor, is there such exemplification in the Applicant’s Specification. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”). Consequently, the Applicants have not established unexpected results, or other criticality, of the claimed range.

Applicant argued that the present application provides unexpected data demonstrating that the toothpaste containing 0.3 % weight 4-aminomethylbenzoic acid has a significantly lower prothrombin time, than the control toothpaste (Table 2), in order to deliver gum bleeding relief efficacy.
The Examiner disagrees that the Applicants have shown unexpected results of gum bleeding relief (see the 03/08/2018 Advisory action, pages 5-6). 

Applicant argued that Wulf teaches treating skin diseases, and does not disclose gingivitis, gingival bleeding, or any condition affecting the oral cavity. Applicant argued that the ordinarily skilled artisan would recognize that the bleeding and inflammation associated with gingivitis has no direct analog to the skin diseases addressed by Wulf. 
The Examiner disagrees. Wulf is drawn [abstract] to lysine and its analogs, of which PAMBA was disclosed as a lysine analog that inhibits the activation of plasminogen [col 4, lines 21-30]. Furthermore, Wulf taught active agents for treating gingival bleeding, and bleeding of mucosal surfaces. Lastly, Wolf taught medicaments formulated as pastes for the said teachings [page 8, lines 12 and 17; page 10, line 17]. As such, Wulf reads on, and is not excluded by, the claims. 

In response to the Applicant's argument that Wulf is nonanalogous art, it has been held that a prior art reference must either be in the field of the Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1448, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, the instant claims are drawn to a composition comprising PAMBA at 0.2-0.4 %, to reduce or inhibit gum bleeding in a subject in need thereof.
Wulf taught PAMBA, at 0.01 to 100 %, [page 8, lines 5 and 28] as a medicament in the form of a paste [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. The PAMBA inhibited plasminogen activation, in order to eliminate or reduce bleeding [page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]. Wulf did not teach gum bleeding; however, Zhang taught toothpastes for preventing and treating gingival bleeding [abstract]. The rejection was based on the combined teachings of Zhang and Wulf, as discussed above.
s 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US 2005/0090553), in view of Zhang et al (CN104490675 A) and Sipos et al (USP 4,160,821), further in view of the Scientific Committee on Consumer Products (https://ec.europa.eu/health/ph_risk/committees/04_sccp/docs/sccp_o_058.pdf;6/20/06) and Wulf et al (WO 00/37071 A1).
Shapiro disclosed compositions comprising p-aminobenzoic acid, including p-aminomethyl isomers (e.g., p-aminomethyl benzoic acid, also known as 4-aminomethyl benzoic acid), as an orally consumed therapeutic agent (abstract, and at [0093 and 0248]). At [245], the therapeutic agent was disclosed at 11 weight percent of the composition (e.g., 5 gm p-aminomethylbenzoic acid ÷ 44.96 gm composition (including 0.335 g d-α- tocopheryl succinate with a 0.67 mg per IU conversion and including 0.627 g penicillin G potassium with a 1595 unit per mg conversion)). The compositions, formulated as toothpastes [0242], were effective against chronic inflammatory diseases [abstract], inclusive of gingivitis [claim 16, 0023].
Shapiro does not explicitly disclose compositions effective to reduce or inhibit gum bleeding, as recited in claim 1. Shapiro was not as specific the amount of the active, as recited in claim 1 (e.g., 0.2-0.4 %).
However, Zhang taught toothpastes for preventing and treating gingival bleeding. Said pastes included an abrasive agent, a foaming agent, a sweetener and active agents with therapeutic effects against gingival bleeding [abstract]. 
Sipos taught that gingivitis is characterized by inflammation and bleeding (e.g., of the gums) [col 2, lines 61-66].

The combined teachings of Shapiro, Zhang and Sipos did not teach the p-aminomethylbenzoic in amounts of 0.2-0.4 %.
Nevertheless, the Scientific Committee on Consumer Products (SCCP) teaches that 4-aminobenzoic acid is safe for the consumer in a concentration of up to 5 % (page 3, number 2.2). Oral administrations were taught, at pages 13 and 24.
Furthermore, Wulf taught p-aminomethylbenzoic acid (PAMBA), at 0.01 to 100 %, [page 8, lines 5 and 28] as a medicament in the form of a paste [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. The PAMBA inhibited plasminogen activation, in order to eliminate or reduce bleeding [page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]. Tranexamic acid was disclosed throughout; however, the ingredient was not required.
Shapiro was not silent as the amount of the p-aminomethyl benzoic acid, as discussed above, though not as specific as the amount instantly recited (0.2-0.4 %). However, the Scientific Committee on Consumer Products advises that this ingredient is safe for consumers in amounts of up to 5 %, and Wulf taught ranges of the p-
P-aminomethyl benzoic acid, and its amount, is recognized to have different effects (greater or less: consumer safety, as advised by the SCCP [SCCP at page 3, number 2.2]; effectiveness against bleeding, as taught by Wulf [Wulf; page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]) with changing amounts used. Thus, the general condition (the concentration) is known, and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the p-aminomethyl benzoic acid present in the composition taught by Shapiro, as advised by the SCCP, and as taught by Wulf.
The instant claim 1 recites 4-(aminomethyl)benzoic acid present at 0.2-0.4 weight %.
The instant claim 4 recites 4-(aminomethyl)benzoic acid present at about 0.3 %. 
Shapiro and Wulf taught p-aminomethyl benzoic acid. The SCCP advised that the active agent is safe for consumers in amounts of up to 5 %, and Wulf taught ranges of the agent at 0.01-100 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
The instant claim further 1 recites that the composition reduces or inhibits gum bleeding. 
Shapiro taught toothpastes effective against chronic inflammation and gingivitis, comprising p-aminomethyl benzoic acid. Sipos taught that gingivitis is characterized by 
Meanwhile, the instant specification, at [0012], states that 4-(aminomethyl) benzoic acid reduces or inhibits gum bleeding.
Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce or inhibit gum bleeding). 
This is because Shapiro and Wulf disclosed p-aminomethyl benzoic acid, and the specification stated that 4-(aminomethyl) benzoic acid reduced or inhibited gum bleeding.
Claim 6 is rendered prima facie obvious because the compositions contained triclosan (e.g., an antibacterial agent), at [0242].
Claim 7 is rendered prima facie obvious because the compositions contained gums (e.g., guar gum, xanthan gum) (e.g., thickening agents), at [0205].

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
The Applicant reiterated arguments over Shapiro and the SCCP. The Applicant argued, without further elaboration, that Sipos does not cure the deficiencies of Shapiro and the SCCP.
The Examiner maintains the responses to the arguments over Shapiro and the SCCP.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612